In a proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated June 9, 1978, which, after a hearing, denied petitioner’s application for an area variance, the petitioner appeals from a judgment of the Supreme Court, Nassau County, entered December 12, 1978, which dismissed the petition. Judgment affirmed, with $50 costs and disbursements. It is well settled that the standard by which a request for an area variance is to be measured is whether strict compliance with the terms of the zoning ordinance will result in practical difficulties (see, e.g., Matter of Cowan v Kern, 41 NY2d 591, 598). The focus of our inquiry is whether the board’s determination that petitioner failed to demonstrate sufficient practical difficulty is supported by substantial evidence (see Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309, 314). We agree with the conclusion reached by Special Term that respondent’s determination was supported by substantial evidence and was not arbitrary, unreasonable or irrational. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.